Citation Nr: 0830553	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  05-09 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to service connection for status post left 
knee partial medial menisectomy.

2. Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from August 1971 to January 1972, and thereafter served with 
the Connecticut National Guard until April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.  In March 2007, the 
Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development, and it now 
returns to the Board for appellate review. 

The appellant requested a formal hearing before a Decision 
Review Officer, sitting at the RO.  The hearing was scheduled 
for June 2005, but the appellant cancelled his request.  As 
no further communication from the appellant with regard to a 
hearing has been received, the Board considers his request 
for a hearing to be withdrawn.  See 38 C.F.R. §§ 20.702(d), 
(e); 20.704(d), (e) (2007).


FINDINGS OF FACT

1. VA notified the appellant of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claims. 

2. Status post left knee partial medial menisectomy was not 
present in service, or shown to be causally or etiologically 
related to any disease, injury, or incident in service.

3. A right knee disorder was not present in service, or shown 
to be causally or etiologically related to any disease, 
injury, or incident in service.


CONCLUSIONS OF LAW

1. Status post left knee partial medial menisectomy was not 
incurred in or aggravated by the appellant's military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

2. A right knee disorder was not incurred in or aggravated by 
the appellant's military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the appellant was provided with a VCAA 
notification letter in August 2004, prior to the initial 
unfavorable AOJ decision issued in February 2005.  An 
additional letter was sent in June 2007.

The Board notes that, in Pelegrini, the United States Court 
of Appeals for Veterans Claims (Court) held that VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  Even so, the Board 
finds that the appellant was aware that it was ultimately his 
responsibility to submit evidence in support of his claims.  
The August 2004 letter requested that he submit any evidence 
in his possession to VA.

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in August 2004 informed 
the appellant of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claims, and his and VA's obligations in providing such 
evidence for consideration.  With regard to the notice 
requirements under Dingess/Hartman, a March 2006 letter and 
the June 2007 VCAA letter provided proper notice as to 
substantiating disability ratings and effective dates.  The 
Board acknowledges the defective timing of this notice.  
However, as the Board herein concludes that the preponderance 
of the evidence is against the appellant's service connection 
claims, all questions as to the assignment of disability 
ratings and effective dates are rendered moot.  Therefore, 
the Board finds that the appellant was provided with all 
necessary notice under VCAA prior to the initial adjudication 
of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the appellant in 
making reasonable efforts to identify and obtain relevant 
records in support of the appellant's claim.  The appellant's 
service treatment records, VA medical records and private 
medical records were reviewed by both the AOJ and the Board 
in connection with adjudication of his claim.  The appellant 
has not identified any additional, relevant records that VA 
needs to obtain for an equitable disposition of the claims. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claims.  In this case, the Board 
finds that a current VA examination to determine whether the 
appellant has a left or right knee disorder as a result of 
his service is not necessary to decide his claim.  Any 
current medical opinion linking such disability to the 
appellant's military service would necessarily be based upon 
the unsubstantiated history provided by the appellant decades 
following his discharge from service.  In the absence of any 
evidence of complaints, treatment, or diagnoses referable to 
a left or right knee disorder in service, there is no 
competent basis upon which to conclude that the appellant's 
current disability is related to service.  In addition, no 
competent medical evidence suggesting such causal connection 
has been submitted or identified by the appellant.  Thus, the 
Board concludes that an examination is not necessary as there 
is sufficient medical evidence upon which the Board may base 
its decision.

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the 
appellant's claims without further development and additional 
efforts to assist or notify the appellant in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant).  Therefore, the Board 
determines that the appellant will not be prejudiced by the 
Board proceeding to the merits of the claims.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

For VA compensation purposes, service includes active duty, 
any period of ACDUTRA during which the individual concerned 
was disabled or died from a disease or injury, incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24); § 38 C.F.R. § 3.6.  
Active duty is full time duty in the Armed Forces other than 
active duty for training.  Id.  With regard to National Guard 
service, ACDUTRA is full time duty performed under 32 U.S.C. 
§§ 316, 502, 503, 504, or 505 or the prior corresponding 
provisions of law.  Id.  Inactive duty training is duty other 
than full-time duty performed under the same provisions of 32 
U.S.C. §§ 316, 502, 503, 504, or 505 or the prior 
corresponding provisions of law.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

The appellant had ACDUTRA from August 1971 to January 1972 
and subsequently served with the Connecticut National Guard 
until April 1974.  The appellant claims to have sustained 
injury to his knees during raining, which resulted in early 
discharge from the National Guard.  Consequently, he argues 
that service connection is warranted for left and right knee 
disabilities.  

Medical evidence reveals that the appellant currently suffers 
from a left knee disorder that is status post partial medial 
menisectomy, limited synovectomy, which was performed in May 
2002 as treatment for a left medial meniscal tear.  With 
regard to the right knee, an October 2002 evaluation for 
workman's compensation reports that the appellant was status 
post partial medial menisectomy, extensive synovectomy with 
permanent impairment of the right lower extremity.  
Accordingly, the Board concludes that the appellant has a 
current diagnosis of a left and right knee disorder.

However, there is no objective evidence that the appellant 
sustained an injury to either knee during service.  Service 
treatment records are silent as to complaint, treatment, or 
diagnosis of a disorder of either the left or right knee.  
The earliest record of any knee disorder, a summary of 
treatment dated in October 1973, reveals that the appellant 
had a history of pain in the left knee for several years.  It 
further reported that he suffered an injury to the left knee 
at age 7, followed by intermittent pain in that knee and that 
it had recently been aggravated by his work as an 
electrician, which required frequent kneeling and squatting.  
The diagnosis at that time was chondromalacia patellae, left.  
The record contains no reference to injury or aggravation of 
the left knee during a period of ACDUTRA or qualifying 
National Guard service.
 
Moreover, there is no opinion of a competent medical 
professional relating the appellant's current bilateral knee 
disorders to his military service.  In fact, the only medical 
records that discuss the etiology of the appellant's left and 
right knee disorders reveal that the disorders are the result 
of work-related activities, such as kneeling and squatting.  
No medical evidence suggests that the appellant's bilateral 
knee disorders are a result of an in-service injury or 
activity.  The only evidence of such a relationship is the 
appellant's own statements.  Laypersons are competent to 
speak to symptomology when the symptoms are readily 
observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the question of diagnosis and causation.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Absent competent evidence of a causal 
nexus between the appellant's post-service left and right 
knee disorders and any alleged incident or injury in service, 
service connection for a left knee disorder and a right knee 
disorder must be denied.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the appellant's claims of entitlement to service 
connection for status post left knee partial medial 
menisectomy and a right knee disorder.  Therefore, his claims 
must be denied.


ORDER

Service connection for status post left knee partial medial 
menisectomy is denied.

Service connection for a right knee disorder is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


